{¶ 27} I concur in the majority's analysis and disposition of appellant's first, second, third, fifth, sixth, seventh and eight assignments of error.
 {¶ 28} I respectfully dissent as to the majority's conclusion this Court lacks jurisdiction over appellant's fourth assignment of error. The majority so concludes because the trial court has not yet issued a judgment entry and final appealable order in response to appellant's amended petition of May 2, 2005. Appellant's amended petition related to his motion for postconviction relief filed April 26, 2005. That motion was denied by the trial court on April 28, 2005, and, more significantly, several days prior to the filing of appellant's attempt to amend it. Because the trial court had already issued a final judgment entry disposing of the April 26, 2005 postconviction relief petition, it was without jurisdiction to address appellant's proposed amendment to that petition. I believe to suggest (as the majority does) the trial court may be compelled to do so via mandamus or procedendo is procedurally flawed.
 {¶ 29} I would overrule appellant's fourth assignment of error.